 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   TUG CONSTRUCTION LLC,

 9                              Plaintiff,                 CASE NO. 2:19-cv-00632-BAT

10           v.                                            ORDER GRANTING STIPULATED
                                                           MOTION TO EXTEND DEADLINES
11   HARLEY MARINE FINANCING LLC,                          RE: DKT. 19

12                              Defendant.

13          Defendant’s motion for judgment on the pleadings is current noted for September 13,
14   2019. Dkt. 19. The parties have stipulated to an extension of Plaintiff’s deadline to respond to the
15   motion. Dkt. 25. Good cause for the extension having been shown, it is ORDERED:
16          1)      The stipulated motion (Dkt. 25) is GRANTED;
17          2)      The Clerk shall re-note Defendant’s motion for judgment on the pleadings (Dkt.
18   19) for September 20, 2019. Plaintiff’s response is due on September 10, 2019; Defendant’s
19   reply is due on September 17, 2019.
20          DATED this 9th day of September, 2019.
21

22

23
                                                          A
                                                          BRIAN A. TSUCHIDA
                                                          Chief United States Magistrate Judge


     ORDER GRANTING STIPULATED MOTION
     TO EXTEND DEADLINES RE: DKT. 19 - 1
